PALMORE, Justice
(concurring).
Those of us who support the majority opinion are fully aware that from a purely technical standpoint we could easily adopt the opposite view. And if the correct result were really obvious we would not hesitate to do so. That it is not so free of doubt, however, is attested by the fact that not only the very competent lawyers representing the two major political parties, but also the Attorney General, gave *762the statutes the same contemporaneous construction. There is no suggestion that these people arrived at their conclusions through stupidity, collusion or in bad faith. I do not see in it any power play by the mighty at the expense of some nebulous minority or minorities. As a matter of fact, in a day and time in which the voice of minority interests is heard loudest, given the most attentive ear, and accorded the greatest deference, none has lifted a finger to participate in this case.
It seems to me that law exists for one purpose, which is to facilitate the orderly and peaceful affairs of mankind. Sound jurisprudence always flows in that direction, and seeks not to obstruct but to help. In this instance many people have acted in good faith in reliance upon the construction placed upon the statutes in question by the constituted officials of the state and county as well as the major political parties. The circuit court has found that construction to be correct. There is no valid object to be gained by upsetting it, no great principle to be damaged or sacrificed by sustaining it. The more often law and common sense coincide, the better. I think the majority opinion reflects a good and perfectly sound jurisprudence.